Exhibit 10.33

 

Binding Heads of Terms

 

Between:

 

Fox Broadcasting Company (“Fox”)

 

 

FremantleMedia North America Inc. (“FM”)

 

 

19 TV Limited (“19”) together (“the parties”)

 

 

regarding the television series “American Idol” (“AI”)

 

1.                                     Fox agrees to guarantee production
through and including AI 10 and the terms of this deal apply to each season
beginning with AI5, Fox’s commitment to AI9 is subject to AI8 having a minimum
average Nielsen rating of 8.0 in the 18-49 category.  Fox’s commitment to AI 10
is subject to AI9 having a minimum average Nielsen rating of 8.0 in the 18-49
category.

 

2.                                     Fox agrees to order a minimum of 37 hours
and a maximum of 45 hours of AI programming each season as long as all hours
adhere to the established series format.

 

3.                                     l9/FM will produce for Fox Reality
Channel at Fox Reality Channel’s cost, two post AI shows per week during the
last 10 weeks of the season for broadcast on the Fox Reality Channel.  19/FM
will produce programming linked to Al for TV Guide Channel, at TV Guide
Channel’s cost, it being agreed that the production of mutually acceptable
programming for TV Guide Channel is part of this Heads of Terms.  The lengths
budget and nature of the programming shall be mutually approved, such approval
not to be unreasonably withheld or delayed.

 

4.                                     Internet — The official website will be
americanidol.com which will be built and hosted by Fox on a News Corp. portal to
be agreed, at Fox’s expense.  Fox will provide and control a rich content site
subject to mutual creative approvals.  19/FM has the right to offer premium
services including non-show footage and other items to the site in 19/FM’s
reasonable good faith judgment.  If there are legal, technical or practical
reasons to prevent the use of “americanidol.com” in relation to AI5 the parties
will agree to use “idolonfox.com” for A15.

 

5.                                     Telephony - 19/FM will provide Fox the
rights to wireless and can offer to third parties the content described on the
attached schedule.

 

6.                                     Fox agrees to pickup two original shows
produced jointly by 19/FM over the next five years.  Such shows are to have a
minimum of 13 episodes if scripted (1 series arc if unscripted) and will be
intended by 19/FM to be aired immediately following AI.  Fox does not commit to
airing such shows immediately following AI.  Commercial terms to be negotiated
in good faith and subject to Fox paying a $l.5 million per show penalty in the
event Fox chooses not to pick-up or broadcast such show.

 

7.                                     In addition to all existing contractual
payments relating to AI, Fox will pay additional annual licence fees beginning
with AI5 as follows:

 

AI5

 

$18.0 million

 

AI6

 

$21.5 million

 

AI7

 

$25.5 million

 

AI8

 

$30.5 million

 

A19

 

$35.5 million

 

AI 10

 

$35.5 million

 

 

--------------------------------------------------------------------------------


 

The additional licence fees will be payable in equal quarterly instalments
commencing on 15 January  in each broadcast season.

 

8.                                     Fox agrees to pay 19/FM 2/3 of net
Internet revenues generated by Fox above $5.0 million for AI5, $7.0 million for
AI6, $8.0 million for AI7, $10.0 million for AI8, $12.0 million for AI9 and
$12.0 million for AI 10.  19/FM retains 100% of income from its premium services
offered on the americanidol.com website.

 

9.                                     Fox agrees to pay 19/FM 50% of telephony
revenues generated by Fox above $3.0 million for AI5, $4.5 million for AI6, $6.0
million for AI7, $10.0 million for AI8, $14.0 million for A19 and $14.0 million
for AI 10.

 

10.                               19/FM have the right to retain two 30 second
spots per hour in all AI shoulder programming including the previously described
programming for the Fox Reality Channel.

 

11.                               Fox agrees to pay 50% of any additional
executive producer fees to Ken and Nigel beyond the amounts they receive under
their current deals.

 

12.                               Unless otherwise directed by 19/FM all
payments to 19/FM under this agreement shall be divided equally between 19 and
FM and paid direct to each of them by Fox.

 

13.                               This agreement shall be legally binding on the
parties unless and until replaced by a long form agreement.  The parties shall
negotiate in good faith to agree as soon as possible a detailed long form
agreement incorporating the commercial terms set out in these Heads following,
in each instance, the principles set out in this paragraph 13.  In negotiating a
long form agreement, the intention of the parties is:

 

(a)                                to share ideas and work together to maximize
the commercial potential of AI for the benefit of all parties;

 

(b)                               to work immediately arid in good faith to
agree to a clearly defined rights package for Fox that allows Fox a real
opportunity to recoup the advances payable to 19 and FM for Internet rights
(including, but not limited to, the rights set forth in the Request for Proposal
drafted by 19/FM) and wireless telephony rights (including, but not limited to,
the rights set forth in paragraph 5 above) and to generate further revenues from
those and other sources for the mutual financial benefit of the parties; and

 

(c)                                to maintain a regular and open dialogue to
resolve any issues arising between the parties

 

--------------------------------------------------------------------------------


 

The parties confirm their agreement to the above terms by signing below.

 

/s/

 

Fox Broadcasting Company

 

 

 

 

 

/s/

 

FremantleMedia North America Inc.

 

 

 

 

 

/s/

 

19 TV Limited

 

 

--------------------------------------------------------------------------------